Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of T. Guggenheim et al., App. No. 16/065,246 (Jun. 22, 2018) are pending and subject to restriction/election of species.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention .

Group (I)	claim(s) 1, 2-4, 6-11, drawn to a method for producing an aromatic bisimide; 
Group (II)	claim(s) 1 and 5, drawn to a method for producing an aromatic bisimide according to Group (I), wherein the starting N-alkyl nitrophthalimide composition is first prepared by contacting an N-(C1-13alkyl)phthalimide with nitric acid and sulfuric acid;
Group (III)	claim(s) 1, 12, and 13, drawn to a method for producing an aromatic bisimide according to Group (I), wherein the reacting is in the presence of a phase transfer catalyst;
Group (IV)	claim(s) 1, 14, and 15, drawn to a method for producing an aromatic bisimide according to Group (I), wherein the method further comprises extracting the aromatic bisimide from the product mixture to provide an isolated aromatic bisimide, wherein the extracting is with an aqueous alkali solution comprising 0.1-10 wt% by weight alkali metal hydroxide;
Group (V)	claim(s) 16, drawn to a method for the manufacture of a polyetherimide comprising contacting an aromatic bisimide prepared by the method of Group (I) with a phthalic anhydride in the presence of a catalyst; 
Group (VI)	claim(s) 17, drawn to a method for the manufacture of a polyetherimide comprising, hydrolyzing an aromatic bisimide prepared by the method of Group (I) under conditions effective to provide the corresponding tetraacid and condensing the tetraacid under conditions effective to provide an aromatic bis(ether phthalic anhydride); 
Group (VII)	claim(s) 18 and 19, drawn to a polyetherimide prepared according to the method of Group (V) and an article comprising the polyetheramide; and
Group (VIII)	claim(s) 20, drawn to a mixed acid nitration process for the preparation of an N-alkylnitrophthalimide composition.  

Election of Species

Note if any of Groups (I)-(VII) are elected, then provisional election of a single disclosed chemical compound species of each of:

(1) a 4-nitro-N-(C1-13 alkyl)phthalimide, 
(2) a 3-nitro-N-(C1-13 alkyl)phthalimide,
(3) a 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide,
(4) a dialkali metal salt of a dihydroxy aromatic compound, and
(5) an aromatic bisimide,

is required.  Species of chemical compounds are found in the specification.

Linking Claim

Claim 1 links inventions (I)-(IV).  The restriction requirement among the linked inventions is subject to the nonallowance of linking claim 1.  Upon the indication of allowability of linking claim 1, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.




a method for producing an aromatic bisimide, the method comprising 

reacting a dialkali metal salt of a dihydroxy aromatic compound with an N-alkyl nitrophthalimide composition under conditions effective to form a product mixture comprising the aromatic bisimide, 

wherein the N-alkyl nitrophthalimide composition comprises 4-nitro-N-(C1-13 alkyl)phthalimide, 3-nitro-N-(C1-13 alkyl)phthalimide, or a combination comprising at least one of the foregoing; and 

4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide in an amount of 1-10000 ppm, and

wherein the aromatic bisimide is obtained in a yield of greater than 75%.  

this technical feature is not a special technical feature as it does not make a contribution over F. Williams et al., US 4,017,511 (1977) (“Williams”) in view of N. Cook et al., US 3,933,852 (1976) (“Cook”).  Williams Example 3 discloses each and every limitation of the technical feature of instant claim 1 except that Williams Example 3 does not specifically recite the presence of 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide in an amount of 1-10000 ppm.  See Williams at col. 7 (Example 3).  The instant specification teaches that the 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide) is undesirable and is present in the reaction mixture by virtue of its initial formation as a side product during the synthesis of nitro-N-(C1-13 alkyl)phthalimide.  Specification at page 1, [0003]; Id. at page 4, [0011]; Id. at page 4, [00133].  However, the instant specification also teaches that the impurity 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide) is inherently formed in the nitration process employed by Cook.  




[0002] N-substituted nitrophthalimides are useful starting reactants for making a variety of organic dianhydrides, bisimides, and polyimides. One method for preparing N-substituted nitrophthalimides is by reacting nitrophthalic anhydride and an organic isocyanate in the presence of an alkali carbonate catalyst. See, e.g., U.S. Pat. No. 3,868,389. In another method, a solution of N-alkylphthalimide in a solvent comprising 98-103 wt% concentrated sulfuric acid is contacted with 98-100 wt% concentrated nitric acid within a temperature range of 35-80°C, then the reaction product is isolated by methylene chloride extraction. See, e.g., U.S. Pat. No. 3,933,852. Another method is a nitric acid-only process. See, e.g., U.S. Pat. No. 4,902,809. 

[0003] In addition to the 3- and 4-isomers of N-alkyl nitrophthalimide produced by the above-described processes, a minor amount of di-nitro derivatives of the N-alkyl phthalimide can also be formed, particularly when a combination of nitric acid and sulfuric acid is used. The primary di-nitro derivative formed is 3,5-di-nitro-4-hydroxy-N-alkyl phthalimide (DNPI).  

[0013] The N-alkyl nitrophthalimide composition can be made by a variety of methods that produce the 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide side product.  For example, in some embodiments, the N-alkyl nitrophthalimide composition can be prepared by contacting an N-alkyl phthalimide with nitric acid and sulfuric acid to provide a nitration product mixture comprising 3- and 4-nitro-N-alkyl phthalimide and 4-hydroxy-3,5-dinitro-N-alkyl phthalimide.

Specification at pages 1 and 4 (emphasis added).  According to the above-reproduced specification portions, the nitration process of Cook produces a suitable instantly claimed “N-alkyl nitrophthalimide composition” that inherently includes the instantly claimed 4-hydroxy-3,5-dinitro-N- methylphthalimide (DNPI) in an amount of 1-10000 ppm, produced as a byproduct.1  

1-13 alkyl)phthalimide impurity) and thereafter employ the Cook “N-alkyl nitrophthalimide composition” in the process of Williams so as to arrive at each and every element of the instant claim 1.  Therefore, the technical feature of claim 1 is not a special technical feature because it does not make a contribution over the prior art and unity of invention is lacking among the Groups.  

In the instant case, Groups (VIII) lacks unity of invention with any other Group because even though the inventions of these groups require the common technical feature of:

N-alkyl nitrophthalimide composition comprises 4-nitro-N-(C1-13 alkyl)phthalimide, 3-nitro-N-(C1-13 alkyl)phthalimide, or a combination comprising at least one of the foregoing; and 4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide in an amount of 1-10000 ppm, 

This technical feature is not a special technical feature in view of Cook for the reasons discussed above.  

Election of Species

This application contains claims directed to more than one chemical compound species of the generic inventions.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art and species falling within the claimed Markush genera are disclosed in the cited art.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single chemical compound to which the claims shall be restricted if no generic claim is 

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (IV).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  MPEP § 2112 (IV).  The theory of inherency relied upon in the assertion that the nitration process of Cook provides a claimed “N-alkyl nitrophthalimide composition” that inherently includes the instantly claimed 4-hydroxy-3,5-dinitro-N-methylphthalimide (DNPI) in an amount of 1-10000 ppm is the instant specification as discussed above.